          Case 1:20-cv-01426-KBJ Document 47 Filed 03/31/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                              )
CASSANDRA OSVATICS, on behalf                 )
of herself and all others similarly           )
situated,                                     )
                                              )
               Plaintiff,                     )
                                              )
               v.                             )       No. 20-cv-1426 (KBJ)
                                              )
LYFT, INC.,                                   )
                                              )
               Defendant.                     )
                                              )


                                             ORDER

       Upon consideration of Defendant Lyft, Inc.’s Motion to Compel Individual

Arbitration and Stay Proceedings Pending Arbitration (see ECF No. 6), and the

memoranda of law that each party has submitted with respect to that motion, 1 the Court

has reached the following conclusion regarding the disposition of Defendant’s motion.

The Court’s reasoning will be set forth in a Memorandum Opinion to be issued shortly,

absent unforeseen circumstances.

       It is hereby

       ORDERED that Defendant’s Motion to Compel Individual Arbitration and Stay

Proceedings Pending Arbitration is GRANTED.




1
  (See Def.’s Mem. in Supp. of Mot. to Compel Individual Arbitration and Stay Proceedings Pending
Arbitration, ECF No. 6-1; Pl.’s Opp’n to Def.’s Mot. to Compel Individual Arbitration and Stay
Proceedings Pending Arbitration, ECF No. 20; Def.’s Reply in Supp. of Mot. to Compel Individual
Arbitration and Stay Proceedings Pending Arbitration, ECF No. 28.)
        Case 1:20-cv-01426-KBJ Document 47 Filed 03/31/21 Page 2 of 2




      This Order shall not be deemed a final Order subject to appeal until the Court has

issued its Memorandum Opinion. Cf. St. Marks Place Hous. Co., Inc. v. U.S. Dep’t of

Hous. & Urban Dev., 610 F.3d 75, 80–82 (D.C. Cir. 2010).



Date: March 31, 2021                           Ketanji Brown Jackson
                                               KETANJI BROWN JACKSON
                                               United States District Judge




                                           2
